     Case 3:19-cv-00361-MMD-WGC Document 21 Filed 09/30/20 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3      TYRONE MCDOUGALD,                                   Case No. 3:19-cv-00361-MMD-WGC
4                                             Plaintiff,                   ORDER
5             v.
6      JASON MCKENZIE,
7                                         Defendant.
8
9     I.     DISCUSSION

10           It appears that Plaintiff is no longer at the address listed with the Court. See ECF

11    Nos. 18, 19 (noting that mail sent to Plaintiff’s listed address was undeliverable). The

12    Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must

13    immediately file with the court written notification of any change of mailing address, email

14    address, telephone number, or facsimile number. The notification must include proof of

15    service on each opposing party or the party’s attorney. Failure to comply with this rule

16    may result in the dismissal of the action, entry of default judgment, or other sanctions as

17    deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty

18    (30) days from the date of entry of this order to file his updated address with this Court.

19    If Plaintiff does not update the Court with his current address within thirty (30) days from

20    the date of entry of this order, the Court will dismiss this action with prejudice.

21    II.    CONCLUSION

22           For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

23    address with the Court within thirty (30) days from the date of this order.

24           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25    the Court will dismiss this case without prejudice.

26
                        30th day of September 2020.
             DATED THIS ___
27
28
                                                  UNITED STATES MAGISTRATE JUDGE
